8/16/2018 You hav

Case 1:19-cr-00115-ELH Bh umen

PS Pete BEPserZt Page 1 of 14

[EXTERNAL] You have signed court order.

Adobe Sign <echosign@echosign.com>

Thu 8/16/2018 11:37 AM

To Ruth Jakubowski <rjakubowski@baltimorecountymd.gov>;

® 1 attachments (216 KB)

court order - signed.pdf;

[pyAdobe Sign

court order is signed and copies
have been sent to all parties.

To: skilpatrick@baltimorecountymd. gov

You have signed court order.

A copy has been sent to
skilpatrick@baltimorecountymd.gov. You can
always find the document in your Adobe Sign
account as well.

Why use Adobe Sign:

« Exchange, Sign, and File Any Document. In
Seconds!

« Set-up Reminders. Instantly Share Copies with
Others.

« See All of Your Documents, Anytime, Anywhere.

To ensure that you continue receiving our emails, please add echosign@echosign.com Lo your address book or safe list.

CONNECT WITH BALTIMORE COUNTY

www. ballimorecountymd.gov

https://outlook.office365.com/owa/?viewmodel=ReadMessageltem&ltemID=AAMkADVIMTg1 MTMzLTU4NzgtNONmYiliOTZiILTM5MTU3OGY1NWFIN... 1/4
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 2 of 14

IN THE MATTER OF AN APPLICATION FORAN * _— INTHE

ORDER AUTHORIZING OBTAINING AND * CIRCUIT COURT
DISCLOSURE OF REAL TIME OR PRESENT * FOR

LOCATION INFORMATION WITHOUT * BALTIMORE COUNTY

3

GEOGRAPHIC LIMITATIONS TO INCLUDE STATE OF MARYLAND

DISCLOSURE OF TELECOMMUNICATION *

RECORDS FOR THE ELECTRONIC DEVICE *

WITH THE NUMBER 443-943-5127 *

* * * * * * * * * * * * *

APPLICATION

Your Applicant Detective Trageser of the Baltimore County Police Department, hereby
requests of this Court an Order, pursuant to §1-203.1 of the Criminal Procedure Article of the
Maryland Annotated Code, relating specific and articulable facts according to Title 18 USC §
2703({d) authorizing the disclosure of real-time or present geographic location information/Global
Position System Information, and/or Precision Location, E911 Location Based Services,
including latitude and longitude, on cellular telephone number 443-943-5127, for a period of 30
days from implementation and disclosure, unless extended on a finding of continued probable
cause; and directing T-Mobile, or any other Telecommunication service provider of said target
number, to furnish the Agency when requested the following transactional records (Additional
thirty (30) day extensions may be applied for separate from this Order and based on a
continued finding of probable cause):

1. Any and all identifying information for telephone hardware including, but not limited
to: IMEI, ESN, MEID, authorized account holders, subscriber information or
information that identified the account, including the MIN, MSID, IMSI, ICCID, SIM
and all services associated with the account, and any other subsequently assigned
IMEI, IMSI, ESN, MEID, MSID, MIN, ICCID or SIM assigned to this subscriber, or
any newly assigned dialed number and updated account information.

2. Call Detail Records with Cell Site Information to include Incoming Outgoing numbers
dialed to and from mobile handset, including forwarding numbers and call durations,
RTT with raw data, Reveal, PCMD (Per Call Measurement Data), SCAMP, NELOS
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 3 of 14

(Network Location Services), Mobile Locator, or True Call Data for a time period of
30 (Thirty) days prior to the issuance of the Order, and thirty (30) days after the
issuance of the Order.

Your Applicant, Detective Trageser, of the Baltimore County Police Department, is a
“Law enforcement officer” and, therefore pursuant to §1-203.1 of the Criminal Procedure Article
of the Maryland Annotated Code, may apply for an order authorizing the disclosure and use of
real-time or present location information from a service provider, and may also obtain location
information from an electronic device. Your Applicant has attached an Affidavit in support of this

Application which is incorporated herein.

To facilitate execution of this Order, your Applicant further requests that the Order direct
that law enforcement may use investigative devices such as a cell site simulator capable of
broadcasting signals that will be received by the Target Cellular Device 443-943-5127 or
receiving signals from nearby cellular devices, including the Target Cellular Device 443-943-
5127. Such a device may function in some respects like a cellular tower, except that it will not
be connected to the cellular network and cannot be used by a cell phone to communicate with
others. The device may send a signal to the Target Cellular Device 443-943-5127 and thereby
prompt it to send signals that include the unique identifier of the device. Law enforcement may
monitor the signals broadcast by the Target Cellular Device 443-943-5127 and use that
information to determine the Target Cellular Device 443-943-5127’s location, even if it is located
inside a house, apartment, or other building.

Your Applicant further requests that the Order direct that the investigative devices such
as a cell site simulator may interrupt cellular service of phones or other cellular devices within its
immediate vicinity. Any service disruption to non-target devices will be brief and temporary, and
all operations will attempt to limit the interference with such devices. In order to connect with
the Target Cellular Device 443-943-5127, the device may briefly exchange signals with all
phones or other cellular devices in its vicinity. These signals may include cell phone identifiers.
The device will not complete a connection with cellular devices determined not to be the Target
Cellular Device 443-943-5127, and law enforcement will limit collection of information from
devices other than the Target Cellular Device 443-943-5127. To the extent that any information
from a cellular device other than the Target Cellular Device 443-943-5127 is collected by the
law enforcement device, law enforcement will delete that information, and law enforcement will

make no investigative use of it absent further order of the court, other than distinguishing the
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 4 of 14

Target Cellular Device 443-943-5127 from all other cellular devices.

Your Applicant further requests that the Order direct the furnishing of information,
facilities and technical assistance necessary to unobtrusively accomplish the disclosure of real
time location information by T-Mobile, and any other necessary service provider, with
reasonable compensation to be paid by the Agency for reasonable expenses incurred in
providing such facilities and assistance.

Your Applicant further requests that this application, affidavit and the Court’s Order be
sealed by the Court and that notification to the subscriber, customer, user or owner be delayed
for a period of thirty (30) days after the expiration of the Order or until such time as the Court
directs otherwise; Such an order is justified because there is good cause to believe that
notification to the subscriber, customer, user or owner who possesses the phone of the
existence of this Order could jeopardize the use of information already obtained in this
investigation; impair the continuation of this ongoing investigation; or jeopardize the safety of a
source of information. Additionally, such a disclosure could give the subscriber, customer, user

or involved person an opportunity to destroy evidence, notify confederates, or flee.

Your Applicant requests that T-Mobile, and any other Telecommunication reseller or any
necessary service provider, and its agents and employees be ordered to refrain from notifying
any person (including the subscriber, user or owner to which the materials relate) of the
disclosure of location information, and of the existence of this Order and that the account be
preserved during the course of the investigation under §1-203.1 of the Criminal Procedure
Article of the Maryland Annotated Code and 18 USC § 2705 for the duration of this Order and
for a period of thirty (30) days upon its expiration or as long as Notice under §1-203.1 of the
Criminal Procedure Article of the Maryland Annotated Code subsection (d) is delayed . Such
an order is justified because there is good cause to believe that notification to the subscriber,
customer, user or owner who possesses the phone of the existence of this Order could
jeopardize the use of information already obtained in this investigation; impair the continuation
of this ongoing investigation; or jeopardize the safety of a source of information. Additionally,
such a disclosure could give the subscriber, customer, user or involved person an opportunity to

destroy evidence, notify confederates, or flee.

Affidavit in Support of Application: The following sets forth the basis for probable cause that a
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 5 of 14

crime has been, is being, or will be committed by the owner or user of the electronic device or
by the individual about whom location information is being sought; and the location information
being sought:
1. Is evidence of, or will lead to evidence of, the crime being investigated; or
2. Will lead to the apprehension of an individual for whom an arrest warrant has been
previously issued.
3. The Order names or describes with REASONABLE PARTICULARITY
a. The user of the device if known, or the identifying number of the electronic
device about which the location information is sought.
b. The owner, if known and if the owner is a person or an entity other than the

user, of the electronic device.

During the year 2018, Detective Trageser initiated an investigation into Antwon Alexander Hall
M/B 4/4/1988, and his involvement in the distribution of Cocaine a schedule II controlled
dangerous substance, and Heroin a schedule | controlled dangerous substance. Through
several different investigative measures, Detective Trageser confirmed that Antwon Hall is
distributing Cocaine, and Heroin in Baltimore County. The investigation showed that Hall is
operating a drug trafficking organization and is the source of supply, for numerous drug dealers
(co-conspirators) who operate in Baltimore City and Baltimore County. Several of Hall’s co-
conspirators have been investigated for their involvement in fatal overdose’s, and violent crimes.
Antwon Hail is utilizing phone number 443-608-9793 to facilitate narcotics transactions.

Detective Trageser identified Antwon Hall’s source of supply as Gary Charles Horton M/W
02/02/1985. Detective Trageser learned that Gary Horton is utilizing phone number 443-943-
5127 to facilitate the trafficking/distribution of controlled dangerous substances.

On May 31, 2018, Detective Trageser obtained a Dialed Number Recorder/Pen Register for
Antwon Hall’s phone number 443-608-9793. Analysis of the Pen Register showed that Antwon
Hall, continues to communicate with phone number 443-943-5127. The Pen Register showed
that a text message conversation occurred between Hall and phone number 443-943-5127 on
June 19, 2018. Detective Trageser obtained a search and seizure warrant for the text messages
from phone number 443-943-5127. The date range for the text messages obtained from Antwon
Hall (443-608-9793) was 06/17/2018 through 06/22/2018.
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 6 of 14

On 06/17/2018 and 06/18/2018 the following incoming text messages were sent to Antwon Hall
(443-608-9793).

06/17/2018-

0117 hours- incoming message from 443-805-5317- Bro I'm running low need to get with you
1319 hours- incoming message from 443-635-1127- U good bro.

1551 hours- incoming message from 443-763-6055- Hey man are u expecting to be in good
shape today?

2351 hours- incoming message from 443-207-7585- Hey are you available

06/18/2018-

1931 hours- incoming message from 410-395-4252- Lil cuz you got any joints

2017 hours- incoming message from 443-805-5317- A yo if u not straight just me give me da
money back | need to grab up.

On 06/18/2018, and 06/19/2018 Antwon Hall sent the following text messages.

06/18/2018-
1554 hours- outgoing message to 410-689-5953- Im waitin now
2230 hours- outgoing message to 443-986-5035- In the morning

06/19/2018-

1624 hours- outgoing message to 410-419-27190- Hit my phone my peoples tryin to spend
money wit u

2309 hours- outgoing message to 443-900-7517- Yo said first thing

Detective Trageser recognizes through his training, knowledge, and experience;

- The term “Joints” is commonly used by Hall and his co-conspirators when referring to
quantities of Cocaine a schedule II controlled dangerous substance.

- The incoming messages received on 06/17/2018 and 06/18/2018, are indicative of
Antwon Hall's co- conspirators asking Antwon if he had any Cocaine available. It

should be noted that Antwon did not respond to any of these messages, which is
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 7 of 14

indication that he did not have any Cocaine available for sale at this time.

- The outgoing messages sent by Antwon Hall on 06/18/2018 which included “im
waitin now” and “In the morning” are indicative of Antwon letting his co-conspirators
know he is waiting to “re-up” or obtain a quantity of narcotics from his source of
supply.

- The message sent by Antwon Hall on 06/19/2018 which read “hit my phone my
peoples tryin to spend money wit u”, is indicative of Antwon attempting to direct his
co-conspirators to an alternate source of supply, as Antwon Hall had no Cocaine
available for sale.

The text messages sent and received by Antwon Hall from 06/17/2018 through 06/19/2018
show that he had no narcotics available for sale, and he was waiting to “re-up” from his source

of supply.

On 06/19/2018 the following text message conversation occurred between Antwon Hall and
phone number 443-943-5127.

06/19/2018-

1712 hours- incoming text message from 443-943-5127 to Antwon Hall (443-608-9793)- “Can't
hear you”

1713 hours- outgoing text message from Antwon Hall (443-608-9793) to 443-943-5127- “Im a
hit you around 7”

1713 hours- incoming text message from 443-943-5127 to Antwon Hall (443-608-9793)-
“Already”

2001 hours- incoming text message from 443-943-5127 to Antwon Hall (443-608-9793)- “9”
2013 hours- outgoing text message from Antwon Hall (443-608-9793) to 443-943-5127- “U can
come to hazelwood”

2117 hours- incoming text message from 443-943-5127 to Antwon Hall (443-608-9793)-
“Cedonia’”

2123 hours- incoming text message from 443-943-5127 to Antwon Hall (443-608-9793)- “Ten
min”

2128 hours- outgoing text message from Antwon Hall (443-608-9793) to 443-943-5127-
“Already”
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 8 of 14

Detective Trageser reviewed the range to tower data from the Pen Register for Antwon Hall’s
phone number 443-608-9793. The data showed that Antwon Hall was in the area of Cedonia
Avenue at 2128 hours.

Detective Trageser recognizes through his training, knowledge, and experience;
- The text message conversation between Antwon Hall and phone number 443-943-
5127, is consistent with individuals arranging a narcotics transaction.
- The text message and the range to tower data show that a meeting occurred
between Antwon Hall and the subject utilizing phone number 443-943-5127.

On 06/20/2018 Detective Trageser received information from Cl#6749 that Antwon Hall had
obtained a quantity of Cocaine and was arranging several drug transactions to occur at 2
Eddystone Place 21221. This location is utilized as a “stash” location by Hall and his co-
conspirators. Detective Coleman responded to the location and began surveillance. Detective
Coleman observed Antwon Hall engage in several suspected drug transactions in front of 2
Eddystone Place.

The following text message conversation occurred between Antwon Hall and phone number
443-814-6601 on 06/20/2018.

1432 hours- Outgoing text message from Antwon Hall (443-608-9793) to 443-814-6601- “2
eddystone place”

1440 hours- Incoming text message from 443-814-6601 to Antwon Hall (443-608-9793)- "5
mins”

Detective Trageser recognized through his training, knowledge, and experience that this
conversation is indicative of Antwon Hall directing a prospective customer to 2 Eddystone Place
21221. It should be noted that this message conversation occurred during the time frame that
Detective Coleman was conducting surveillance at 2 Eddystone Place 21221.

Based upon text message data, and Detective Coleman's surveillance, Detective Trageser
knows that Antwon Hall was distributing controlled dangerous substances on 06/20/2018.
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 9 of 14

Text messages show that from 06/17/2018 through 06/19/2018, Antwon Hall did not have any
controlled dangerous substances available for sale. At approximately 2130 hours on
06/19/2018, a meeting occurred between Antwon Hall and Gary Horton (443-943-5127). On
06/20/2018, Antwon Hall was observed making narcotics transactions. These observations were
corroborated by text messages. This timeline of events corroborates that Gary Horton is utilizing
phone number 443-943-5127, to facilitate the trafficking of controlled dangerous substances.

On Tuesday July 17, 2018, Detective Trageser prepared an order for a dialed number recorder
for 443-943-5127. Detective Trageser presented the DNR order to the honorable Judge
Robinson of the Circuit Court for Baltimore County. Judge Robinson authorized the dialed

number recorder.

On July 24, 2018, Detectives Ward, Johnson, and Coleman were conducting surveillance of
Gary Horton. The detectives had followed Horton to the parking garage of the Horseshoe
Casino located in Baltimore City. At approximately 1806 hours, Detective Ward observed a
black in color Chevrolet Malibu bearing Florida registration CTQQ63 arrive in the garage and
park next to Horton's Porsche. A black male who was later identified as Jermaine Mikell M/B
06/23/1973 exited the driver seat of the Malibu and was in possession of a black shopping bag.
Mikell entered the front seat of Horton’s Porsche. Mikell was in the Porsche for approximately
one minute then exited at which time he was in possession of a black backpack. Mikell then
returned to the driver seat of the Malibu. Detective Ward noted that the shopping bag Mikell had
in his possession when he exited the Mailbu was different than the backpack he had in his
possession when he exited the Porsche. Detective Ward believed that Mikell exchanged the
plastic bag for the backpack when he met with Horton inside of the Porsche.

Detective Ward recognized through his training, knowledge, and experience that the meeting
between Mikell and Horton was consistent with a narcotics transactions.

Detective Trageser knows that Gary Horton is involved in the trafficking and distribution of
controlled dangerous substances. Detective Trageser also knows that Horton is utilizing phone

number 443-943-5127 to facilitate the sale of controlled dangerous substances.

Obtaining real time GPS locations for the phone being utilized by Gary Horton (443-943-5127)
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 10 of 14

will assist Detective Trageser and his fellow Detectives from the Baltimore County Police

Department to conduct surveillance of Gary Horton. The real time GPS locations will assist

Detective Trageser is identifying co-conspirators of Gary Horton’s and locate possible “stash”

locations.

WHEREFORE, it is respectfully requested that the Court grant an Order:

1.

Authorizing the detectives of the Baltimore County Police Department to obtain
location information, meaning Real-time or present location information concerning
the geographic location of the electronic device;

Authorizing the disclosure of Real-time or present geographic location information as
described above;

Directing T-Mobile, and any other necessary service provider to furnish the
requested location information and telecommunication records;

Sealing this application, affidavit and the Court’s Order and delaying notification to
the subscriber, customer, user or owner for a period of thirty (30) days after the
expiration of the Order;

Directing T-Mobile, and any other necessary service provided to refrain from
notifying the user, owner, or any other person of the disclosure of location
information for as long as the notice be delayed; and,

Any and all further relief as necessary.

| affirm, under the penalties of perjury, and upon personal knowledge, that the contents
are true and correct to the best of my knowledge, information and belief.

Digitally signed by Matthew Trageser

Matthew Tra QESEP pate: 2018.08.16 10:09:02 -04'00'

 

Detective’s Signature Date and Time
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 11 of 14

+

IN THE MATTER OF AN APPLICATION FOR AN IN THE

*

ORDER AUTHORIZING OBTAINING AND CIRCUIT COURT

DISCLOSURE OF REAL TIME OR PRESENT * FOR

LOCATION INFORMATION WITHOUT * BALTIMORE COUNTY

GEOGRAPHIC LIMITATIONS TO INCLUDE * STATE OF MARYLAND

DISCLOSURE OF TELECOMMUNICATION *

RECORDS FOR THE ELECTRONIC DEVICE *

WITH THE NUMBER 443-943-5127 *

* * * * * * * * * * * * *
ORDER

This matter, having come before the Court pursuant to an application under §1-203.1 of
the Criminal Procedure Article of the Maryland Annotated Code by Detective Trageser of the
Baltimore County Police Department, requesting the disclosure of Real-time or present
geographic location information, Global Position System Information, and or Precision Location,
E911 Location Based Services, including latitude and longitude, as well as production of certain
telecommunication records on cellular telephone number 443-943-5127, a cellular telephone
registered with T-Mobile, or any other Telecommunication service provider of said target
number, which is reasonably believed to be owned by an unknown individual. The Court finds
that a felony or misdemeanor has been, is being, or will be committed by the subscriber,
customer, user or owner of the electronic device or by the individual about whom location
information is being sought and the applicant has certified and there is probable cause to
believe that the information sought by such disclosure is evidence of, or will lead to evidence of,
the misdemeanor or felony being investigated, or will lead to the apprehension of an individual
for whom an arrest warrant has been previously issued.

IT IS ORDERED pursuant to §1-203.1 of the Criminal Procedure Article of the Maryland
Annotated Code, and relating to specific and articulable facts according to Title 18 USC §

10
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 12 of 14

2703(d) that T-Mobile, or any other Telecommunication service provider will, forthwith, furnish
detectives of the Baltimore County Police Department with the Real-time or present geographic
location information, Global Position System Information, and or Precision Location, E911
Location Based Services, including latitude and longitude of above target number for a time
period of thirty (30) days. Additional disclosure of Real-time or present geographic location
information, Global Position System Information, and or Precision Location, £911 Location
Based Services, including latitude and longitude may extend beyond thirty (30) days on a
finding of continuing probable cause. It is further;

ORDERED that T-Mobile or any other Telecommunication service provider of said target
number, furnish the Agency when requested the following transactional records for a time period
of thirty (30) days prior to the issuance of the Order, and thirty (30) days after the issuance of
the Order

1. Any and all identifying information for telephone hardware including, but not limited
to: IMEI, ESN, MEID, authorized account holders, subscriber information or
information that identified the account, including the MIN, MSID, !MSI, and all
services associated with the account, and any other subsequent IMEI, ESN, MEID,
MSID, MIN, IMSI, ICCID or SIM assigned to this subscriber, or any newly assigned
dialed number and updated account information

2. Call Detail Records with Cell Site Information to include Incoming Outgoing numbers
dialed to and from mobile handset, including forwarding numbers and call durations,
RTT with raw data, Reveal, PCMD (Per Call Measurement Data), NELOS (Network
Location Services), Mobile Locator, or True Call Data and further;

ORDERED that T-Mobile and any other necessary service provider furnish information,
facilities and technical assistance necessary to unobtrusively accomplish the disclosure of real-
time or present location information, be compensated by the Agency for reasonable expenses
incurred in providing the facilities and technical assistance, and it is further;

ORDERED that Detective Trageser and members of the Baltimore County Police

Department obtain location information, meaning Real-time or present location information

concerning the geographic location of the electronic device and it is further;

11
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 13 of 14

ORDERED, that to facilitate execution of this order, law enforcement may use
investigative devices such as a cell site simulator capable of broadcasting signals that will be
received by the Target Cellular Device 443-943-5127 or receiving signals from nearby cellular
devices, including the Target Cellular Device 443-943-5127. Such a device may function in
some respects like a cellular tower, except that it will not be connected to the cellular network
and cannot be used by a cell phone to communicate with others. The device may send a signal
to the Target Cellular Device 443-943-5127 and thereby prompt it to send signals that include
the unique identifier of the device. Law enforcement may monitor the signals broadcast by the
Target Cellular Device 443-943-5127 and use that information to determine the Target Cellular
Device 443-943-5127’s location, even if it is located inside a house, apartment, or other
building; and it is further

ORDERED, that the investigative devices such as a cell site simulator may interrupt
cellular service of phones or other cellular devices within its immediate vicinity. Any service
disruption to non-target devices will be brief and temporary, and all operations will attempt to
limit the interference with such devices. In order to connect with the Target Cellular Device 443-
943-5127, the device may briefly exchange signals with all phones or other cellular devices in its
vicinity. These signals may include cell phone identifiers. The device will not complete a
connection with cellular devices determined not to be the Target Cellular Device 443-943-5127,
and law enforcement will limit collection of information from devices other than the Target
Cellular Device 443-943-5127. To the extent that any information from a cellular device other
than the Target Cellular Device 443-943-5127 is collected by the law enforcement devices, law
enforcement will delete that information, and law enforcement will make no investigative use of
it absent further order of the court, other than distinguishing the Target Cellular Device 443-943-
9127 from all other cellular devices; and it is further

ORDERED that Detective DetectiveTrageser and members of the Baltimore County
Police Department obtain the location information without giving notice to the subscriber,
customer, user, owner or individual about whom location information is being sought for the
duration of this Order and that notice be further delayed for a period of thirty (30) days after the
expiration of the Order or until such time as the Court directs otherwise and it is further:

ORDERED that pursuant to §1-203.1 of the Criminal Procedure Article of the Maryland
Annotated Code, based on a finding of good cause, this application, affidavit and Order be

12
Case 1:19-cr-00115-ELH Document 279-1 Filed 06/30/21 Page 14 of 14

sealed for the duration of this Order and for a period of thirty (30) days upon its expiration or
until such time as the Court directs otherwise and it is further;

ORDERED that T-Mobile, and any other necessary service provider, and its agents and
employees be ordered to refrain from notifying any person (including the subscriber, customer,
user, owner or individual about whom location information is being sought) of the disclosure of
location information or records, and/or of the existence of this Order under §1-203.1 of the
Criminal Procedure Article of the Maryland Annotated Code and 18 USC § 2705 for the duration
of this Order and for a period of thirty (30) days upon its expiration or as long as Notice under
§1-203.1 of the Criminal Procedure Article of the Maryland Annotated Code subsection (d) is
delayed. The Court may order that notification be further delayed if the Court finds good cause
based on evidence provided by the law enforcement officer, and further;

ORDERED that in order to enable detectives of the Agency to utilize the information
described above and to facilitate the use of such information, T-Mobile, or any other

Telecommunication provider shall comply with the following:

1. That T-Mobile, any other Telecommunication provider and or their resellers not
terminate or restrict service to any cellular/wireless telephone covered by this
Order, for the durations of this Order or unless notified in writing to terminate the
Real-time or present geographic location information, Global Position System
Information, and or Precision Location, E911 Location Based Services;

2. That all Call Detail Records with or without cell site information be provided in the
electronic formats Microsoft Excel, Word or .txt file or as specified by detectives of

R ath fi He aleukorisbet

Ruth Ann Jakubowski
Judge, Circuit Court
For Baltimore County

the Agency.

 

nd Time

Aug 16,2018 11:36:43 AM

13
